EX-10.29 4 exh10-29.htm EXHIBIT

Buyer

Manufacturer

Supply Agreement

Dated Effective


April 2, 2002

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT is made and entered into effective April 2, 2002
("Effective Date"), by and between Com21, a Delaware corporation, ("Com21") and
Southern Information Systems, a Republic of China corporation ("SIS") (together,
the "Buyer") and ASUSTeK Computer Inc., a Republic of China corporation (the
"Manufacturer") (each a "Party" and collectively the "Parties").

RECITALS

Com21 is engaged in the business, among others, of the development, manufacture,
marketing and sale of cable modem products for various markets worldwide.

Manufacturer is and has been engaged in the business, among others, of
manufacturing its customers' products on a contract basis.

SIS is engaged in the business of system integration in telecommunication and
has agreed to act as the purchasing representative between Com21 and
Manufacturer in consideration of the fee to be paid to SIS in accordance with
Schedule 10.1. Together, Com21 and SIS shall act as Buyer under this Agreement.
Each Buyer shall be jointly and severally liable for the other Buyer's
obligations under this Agreement.

The Parties intend by this Agreement to provide for Manufacturer to manufacture
certain products (as set forth in Section 1.22) incorporating Com21's software
and the Manufacturer's hardware.

NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows:

Agreement



1. DEFINITIONS





In addition to the definitions appearing elsewhere in this Agreement, the
following words and phrases shall have the meanings indicated:



1.1 "Affiliates" shall mean any entity directly or indirectly controlling,
controlled by or under common control with that party where control means the
ownership or control, directly or indirectly, of more than fifty percent (50%)
of all of the voting powers of the shares (or other securities or rights)
entitled to vote for the election of directors or other governing authority or
otherwise having power to control such entity's general activities, but only for
so long as such ownership or control shall continue.



1.2 "Ancillary Technology" shall mean all test programs, tooling, fixtures, and
other items provided to Manufacturer by Com21 as described on Schedule 1.2.



1.3 "Com21 Software" shall mean that software developed by or licensed to Com21
to be incorporated into a Product.

1.4 "Create" when used with reference to Proprietary Information means to
conceive, make, develop, reduce to practice, author, or otherwise materially and
substantially contribute to the existence of such Proprietary Information, such
that the Proprietary Information that results can be fairly and reasonably
attributed in whole or in material part to such contribution. Other forms of the
word "Create" (e.g., Created, Creation, etc.) shall have substantially the same
meaning as required by the context. Proprietary Information that is "Created
Jointly" shall apply to all Proprietary Information that (i) qualifies for
patent protection in any jurisdiction under which jurisdiction's laws the
signature or cooperation or identification of more than one Party or their
respective employee(s), agent(s) or contractor(s), as an inventor, is
appropriate or required, or must or should be sought or made in connection with
any related application, to obtain such protection, or (ii) was Created in whole
or in material part by employee(s), agent(s) or contractor(s) of both Parties
acting in concert or cooperation.

1.5 "Delivery Leadtime" shall mean the number of days between the date a
Purchase Order is delivered by Com21 to Manufacturer and the date the relevant
Product is delivered to the appropriate delivery location.

1.6 "Derivative" shall mean (i) for copyrightable or copyrighted material, any
translation, abridgment, revision or other form in which an existing work may be
recast, transformed or adapted; (ii) for patentable or patented material, any
improvement thereon; and (iii) for material which is protected by or is a Trade
Secret or is otherwise Proprietary Information, any new material derived from
such existing Trade Secret material or Proprietary Information, including but
not limited to new material which may be protected by copyright, patent or Trade
Secret.

1.7 "Disclose" shall mean to use, deliver, communicate or provide, or to use or
benefit in any way or form including, by way of example and without limitation,
in writing; electronically; in machine readable form; by demonstration; in
tangible form; by access to plans, diagrams or equipment; or orally. Other forms
of the word "Disclose" (e.g., Disclosure, Discloses, etc.) shall have
substantially the same meaning as required by the context.

1.8 "Disclosing Party" shall mean a Party hereto that discloses its Proprietary
Information to the other Party.

1.9 "Dispose" shall mean to practice, make, have made, use, license, grant
rights to sublicense, lease, sell, Disclose, assign, encumber, dispose or
otherwise exercise an incident of ownership. Other forms of the word "Dispose"
(e.g., Disposition, Disposal, etc.) shall have substantially the same meaning as
required by the context.

1.10 "Effective Date" shall mean the date of execution of this Agreement as
first above written.

1.11 "Flexibility Parameters" shall have the meaning described in Schedule 6.2.

1.12 "Incorporate" shall mean include as a constituent part. Other forms of the
word "Incorporate" (e.g., Incorporated, etc.) shall have substantially the same
meaning as required by the context.

1.16 "Invention" shall mean any invention, discovery, process, art, method
(including mathematical algorithms), machine, manufacture, composition of
matter, or improvement thereof, whether or not patented or patentable, to the
extent that it is or is qualified to be the subject of an intellectual property
right or intellectual property protection under the laws of any applicable
jurisdiction under any applicable legal theory, including but not limited to
rights or protections under patent, trade secret, or copyright laws or
principles.

1.17 "LIBOR Rate" shall mean the rate appearing on the Telerate page 3750 or on
any successor page as the London Interbank offered rate for deposits in US
dollars.

1.18 "Made Known" shall mean made known, received, developed, possessed or
communicated, at any time before or after the Effective Date. "Rightfully Made
Known" shall mean Made Known without, and "Wrongfully Made Known" shall mean
Made Known with, any violation of any legally protectable and/or enforceable
express or implied right, title, duty or obligation of the owner of such
Proprietary Information or third Parties from, by or through whom such knowledge
passed.

1.19 "Manufacture's Hardware" shall mean the printed circuit assembly developed
by Manufacturer and incorporated into a Product.



1.20 "Owning Party" shall mean a Party to the extent that such Party has an
ownership interest in any Proprietary Information.





1.21 "Part" shall mean any materials, parts or components used in the Products.





1.22 "Product" shall mean any of those products identified in Schedule 1.22
attached to this Agreement incorporating Com21's Software and Manufacturer
Hardware.



1.23 "Product Performance Specifications" shall mean the required performance
specifications for each Product, including but not limited to, testing
requirements, performance requirements, Product dimensions, and operating
environment, as described in Schedule 1.23.

1.24 "Proprietary Information" shall mean information or material relating to
the existing or prospective business of Manufacturer, Com21 or third parties or
to this Agreement, any information contained therein or Created therefrom, and
any Derivatives thereof, including, by way of example and without limitation,
technical, and/or business information such as processes, methods, techniques,
systems, subroutines, source code, object code, the Com21 Software, Root Keys,
documentation, diagrams and flow charts, analyses (including computer
simulations), results, reports and information of all kinds Disclosed in writing
by the Disclosing Party to the Receiving Party to permit the Parties to perform
their obligations under this Agreement. "Proprietary Information" shall also
include Inventions, Works and Trade Secrets. Proprietary Information shall not
include any information or material to the extent that the Receiving Party
proves by a preponderance of the evidence that such information or material has
been or becomes:

1.24.1 Rightfully Made Known to the Receiving Party without obligation of
confidence;

1.24.2 Rightfully Made Known to third parties who are neither under obligation
of confidence nor who treat such Proprietary Information confidentially;

1.24.3 Known to the Receiving Party before the time of disclosure or is publicly
available at the time of disclosure;

1.24.4 Known to the general public through no act or omission of the Receiving
Party in breach of this Agreement;

1.24.5 Independently developed by the Receiving Party without use of the
Confidential Information; or

1.24.6 Required to be disclosed pursuant to a court order, provided the
Receiving Party, at the request and expense of the Disclosing Party, uses
reasonable efforts to limit such disclosure to the extent requested.

1.25 "Proprietary Rights" shall mean, in any country, (i) the right to file
patent applications and any rights under patent applications; (ii) rights under
a grant of letters patent or any similar form of statutory protection for
inventions, such as utility model protection and industrial design protection;
(iii) rights under copyright, trade secret, mask work or trademark law; and (iv)
any other protectable intellectual property rights.

1.26 "Prototype" shall mean a pre-production or pilot prototype, engineering or
design sample, or production verification prototype.

1.27 "Purchase Order" shall mean a Com21 purchase order issued to Manufacturer
through SIS pursuant to the provisions of this Agreement.

1.28 "Receiving Party" shall mean a Party hereto that receives Proprietary
Information of the other Party hereto.



1.29 "Root Key" shall mean Com21's DOCSIS and EuroDOCSIS root key signed
manufacturer certificates and code verification certificates.



1.30 "Standard Material Cost" shall mean the unburdened current cost of
inventory. This should accurately reflect the cost of material to Manufacturer
net of any discounts, rebates, favorable payment terms, and the like.

1.31 "Term" shall mean the period of time that begins on the Effective Date and
ends upon Termination.

1.32 "Termination" means the time at which this Agreement terminates as provided
or referenced in Paragraph 24.

1.33 "Trade Secret" shall mean information Made Known to either Party, that is
maintained by a Party in reasonable confidence such that it is not generally
known and used in the Party's industry, and which gives or may give the Party a
competitive, technical or other business advantage over the other Party, or
third parties, who do not possess, know or use it.

1.34 "Work" shall mean a work of authorship protectable under the copyright laws
of an applicable jurisdiction, or a mask work protectable under the
semiconductor chip protection laws of any applicable jurisdiction.



2. PURCHASE AND SALE OF PRODUCTS



During the Term and subject to the provisions of this Agreement, Manufacturer
shall manufacture and deliver or provide to Buyer, and Buyer shall purchase from
Manufacturer, Products, and such other goods and services as this Agreement
requires or as the Parties may otherwise mutually agree in writing.



3. PRODUCT PERFORMANCE SPECIFICATIONS





Manufacturer shall comply with the Product Performance Specifications for the
Products as detailed in Schedule 1.23.





4. PRODUCTION CAPABILITY



4.1 Capacity

During the Term and as otherwise provided in this Agreement, Manufacturer shall
maintain the labor, materials and facilities necessary to produce and deliver to
Buyer all Products, services, activities and other things required of
Manufacturer under this Agreement. The Parties will amend Schedule 1.22
("Products") to appropriately manage end-of-life, inactive or discontinued
Products.



4.2 Materials



Manufacturer shall provide or acquire all Parts necessary to perform
Manufacturer's obligations under this Agreement.



4.3 Product Manufacture



Manufacturer shall manufacture, assemble and test each Product in accordance
with the Product Performance Specifications at a Manufacturer facility that has
been approved by Com21 in writing.

Manufacturer shall not subcontract or delegate any portion of the manufacture,
assembly or testing of the Products to third parties without Com21's express
written approval, which may be granted or withheld by Com21 in its sole
discretion.

Manufacturer shall not, without Com21's prior written approval, include
electronic components in the Products: (i) which have a component manufacturer's
date code which is older than one (1) year from the date such component is first
delivered to Manufacturer, provided however, that for any such Parts with a date
code older than one (1) year from the date such component is first delivered to
Manufacturer, Manufacturer shall perform such solderability and other tests as
may be required by the Manufacturing Specifications or best commercial practice.
Manufacturer shall keep documentation sufficient to verify its compliance with
this Paragraph 4.3 and shall promptly provide such documentation to Com21 upon
request.



4.3.1 Initiated by Manufacturer



If Manufacturer wishes to initiate a change to a Product Performance
Specification or the Manufacturer Hardware, Manufacturer shall furnish to Com21
a proposed change notice ("Proposed Change Notice") together with information
regarding factors that may affect implementation, and cost associated with
implementation (one-time and on-going). Manufacturer shall supplement the
Proposed Change Notice with such additional information as Com21 may reasonably
request at any time ("Supplemental Information"). Com21 shall not be deemed to
have completed its assessment, and shall be under no obligation to respond to a
Proposed Change Notice, until Com21 has received and analyzed the Proposed
Change Notice, the Supplemental Information, and such other information
regarding the business, financial and technical particulars as Com21 may in its
sole discretion deem necessary or advisable. Com21 may decline any Proposed
Change Notice in Com21's absolute discretion. If Com21 wishes to implement an
engineering change as described in Manufacturer's Proposed Change Notice, Com21
shall issue a final change notice to Manufacturer.

For change requests initiated by Manufacturer, Manufacturer will be responsible
for all tooling and other costs incurred and will reimburse Com21 for all
expenses incurred by Com21 to qualify changes to such materials, locations or
processes that are requested by Manufacturer, except as the Parties may
otherwise expressly agree in writing.

4.4 Manufacturer's Relationship with vendors

Manufacturer shall make its best efforts to manage its relationships with
vendors in a manner that will enhance long-term relationships with such vendors
and produce benefits for both Manufacturer and Com21. Manufacturer shall use
reasonable efforts to manage relationship with vendors in a manner that will not
adversely impact the long-term relationships that Com21 has developed with the
vendors.



Without limiting the foregoing, Manufacturer shall, make its best efforts to,
work with vendors to reduce leadtimes and Standard Material Costs, and provide
to Com21 any information relating to Part quality, technology trends, and such
other information that Manufacturer may have and Com21 may reasonably require to
maintain a competitive position in its markets.



5. FORECASTS





Within three (3) business days after the Effective Date, Com21 shall deliver to
Manufacturer a non-binding, forward looking, three (3) month rolling forecast
("Forecast") for orders of the Products, and update such Forecast from time to
time during the Term, but no less frequently than once each calendar month. Each
Forecast shall state Com21's anticipated orders for each Product during the
Forecast period.





6. PURCHASE ORDERS





6.1 Submission; Content



From time to time during the Term, Com21 may deliver Purchase Orders to
Manufacturer through SIS in writing, via telefax or electronically, via
procedures to be mutually agreed or in the same manner as specified in this
Agreement for the delivery of notices. Such Purchase Orders shall include the
following information ("Basic Information"), as and if applicable, and such
other information as may be relevant to such Purchase Orders:

6.1.1 Deliverables (which shall include Com21 part number(s));

6.1.2 Quantities of each deliverable;

6.1.3 Unit and total prices then in effect;



6.1.4 Delivery date(s) within the applicable Product Delivery Leadtime;



6.1.5 Delivery location(s);

6.1.6 Any special packaging or shipping requirements.

Any terms, conditions or information appearing on or accompanying any of Buyer's
or Manufacturer's purchase orders or acknowledgments or related correspondence,
other than the Basic Information, shall be of no effect unless (i) expressly
permitted under this Agreement, or (ii) Com21 and Manufacturer expressly agree
otherwise in a separate, signed writing.



6.2 Delivery Leadtimes



Delivery Leadtimes for each Product shall be determined by the Product's
applicable delivery category specified on, and subject to change as provided in,
the attached Schedule 6.2.



6.3 Confirmation.



For all Products, Manufacturer shall notify Buyer of receipt of a Purchase Order
by telephone or facsimile (and promptly confirm in writing) within two (2)
business days after receipt of Buyer's Purchase Order.

6.4 Order Acceptance.

A Purchase Order in the form described in Paragraph 6.1 above, which complies
with the terms of this Agreement, (a "Complying Order") shall be deemed accepted
by Manufacturer upon receipt regardless of whether or not confirmed or
acknowledged by Manufacturer as provided in Paragraph 6.3. Manufacturer shall
not be obligated to accept a Purchase Order that is not a Complying Order, nor
shall Manufacturer be obligated to accept a Purchase Order which states
quantities in excess of those Forecast and Flexibility Parameters (any of the
foregoing a "Non-Complying Order"), and such a Non-Complying Order shall not be
deemed accepted by Manufacturer unless Manufacturer expressly accepts it in
writing. If Manufacturer determines that any Purchase Order is a Non-Complying
Order, Manufacturer shall notify Buyer as described in Paragraph 6.3 above, and
the Parties shall use their mutual reasonably diligent efforts to cause the
Purchase Order to be a Complying Order, at which time it shall be deemed
accepted by Manufacturer and Manufacturer shall so confirm to Buyer in writing.

6.5 Purchase Order Changes

6.5.1 Buyer shall be entitled to cancel any Purchase Order in whole or in part,
or change all or any part of the Basic Information applicable to any Purchase
Order, by delivering notice thereof to Manufacturer in the same manner as a
Purchase Order may be delivered, and Manufacturer shall comply with any such
change or cancellation. Any such change or cancellation shall be without
liability to Buyer if it is within the Flexibility Parameters and, if it is not,
such change or cancellation shall be subject to any relevant liability as
described in Schedule 6.2.

6.5.2 For increases or decreases in quantities ordered which fall outside of the
parameters set forth in Schedule 6.2, Manufacturer agrees to use best efforts to
accommodate Buyer's requested changes.



7. DELIVERY.





7.1 For purposes of this Agreement, a Product shall be deemed delivered "on
time" if it conforms to the relevant warranty and acceptance criteria, was
produced in conformity with the applicable Product Performance Specification,
and is delivered to the required delivery location or common carrier, as
applicable, on or not more than three (3) days before the delivery date
specified in the applicable Purchase Order.



7.2 If a delivery is not on time, or if Manufacturer reasonably expects to make
a delivery that is not on time, Manufacturer shall promptly notify Buyer, and
unless the delay is caused by Buyer, shall at no additional cost to Buyer employ
accelerated measures such as material expediting fees, premium transportation
costs, or labor diversion or overtime required to meet the specified delivery
date or minimize the lateness of deliveries.

7.3 For deliveries to Com21, Manufacturer shall deliver Products F.O.B.
Manufacturer's plant to carrier(s) and freight forwarder(s) of Com21

's choosing addressed to the delivery location specified in the relevant order,
and shall insure against normal transportation risks. The cost of shipment and
insurance shall be added to the amount payable by Buyer.



7.4 Title and risk of loss to all Products shall pass to Buyer upon delivery to
the common carrier at Manufacturer's plant.



8. LABELING AND PACKAGING



8.1 Com21 shall provide to Manufacturer all necessary specifications,
identification and artwork for the labeling of the Products and packaging under
the applicable label.

8.2 Manufacturer shall package and label all Products as specified by Com21 in
the Product Performance Specification, without additional cost to Buyer. Where
Com21 does not specify packaging and shipping requirements in the Product
Performance Specification, Manufacturer shall package and ship Products to Com21
in a manner which (i) follows Com21's written instructions, (ii) follows good
commercial practice, (iii) is acceptable to common carriers for shipment, and
(iv) is adequate to ensure safe arrival. Manufacturer shall mark the outside of
each shipment container with the applicable Com21 part numbers and necessary
handling and lifting information. Each shipment shall be accompanied by a
packing slip and source inspection acceptance report which will include Com21's
part numbers, Purchase Order and the quantity shipped. Manufacturer further
agrees to label the Products consistent for United States custom requirements
for country of manufacture as well as to provide revision code and manufacturing
date code labeling for the Products in the location and format specified by
Com21.

8.3 If Com21 requests additional marking or labeling information on, or
packaging for, the Products which is not specified in the Product Performance
Specifications and which results in a change in the cost of materials or
production, Com21 and Manufacturer shall negotiate an equitable price adjustment
in good faith.

8.4 Manufacturer shall not pack different Products or different configurations
of the same Products in the same shipment container.



9. ACCEPTANCE OR REJECTION



9.1 Source Inspections.

Upon prior written notice to Manufacturer, Com21 or its authorized
representative(s) may conduct source inspections of the Products at
Manufacturer's facility at which Products are being manufactured, during
Manufacturer's normal business hours. Such inspections shall be based upon
IPC-A-610 Class 2; MIL STD. 105, .65 AQL, Normal Inspection, Level II; and such
other standards as Com21 may reasonably elect. (Note: Com21 may require a more
stringent standard (IPC-A-610 Class 3) for specific products. In that event,
Com21 and Manufacturer will discuss and agree on additional charges if any. For
those products, inspections shall be based on IPC-A-610 Class 2.) The Parties
shall mutually agree upon the timing of such inspections, which shall be
conducted in a manner that does not interfere with Manufacturer's operations.
Manufacturer shall provide sufficient facilities for persons conducting such
source inspections. If any Product fails the test procedure set forth in the
Product Performance Specifications, Com21 may reject the entire lot of any such
Products, and Manufacturer shall promptly take all steps necessary to correct
such failures.

Immediately upon any rejection resulting from a source inspection, Manufacturer
shall identify the cause of the failure and shall promptly take all reasonable
steps to correct any such failure.



9.2 Incoming Inspections.



Com21 may inspect all Products within forty-five (45) days after its receipt of
such Product ("Rejection Period") and may reject any Product that fails to meet
the Product Performance Specifications.

Com21 may also reject any quantity of goods shipped by Manufacturer in excess of
those ordered, or which are delivered more than three (3) days before the
scheduled delivery date. However, such overshipments or early shipments, to the
extent accepted, shall be subject to all of the terms and provisions contained
in this Agreement.

If Com21 rejects any Products, Com21 shall notify Manufacturer in writing or
follow the RMA procedure described in Paragraph 15.3 within the Rejection
Period. Manufacturer shall promptly credit Buyer's account for all Products
rejected by Com21 and returned to Manufacturer. SIS shall immediately pass on
any such credits to Com21.

9.3 General.

Manufacturer shall (i) provide Corrective Action Reports as specified in
Schedule 12.1 unless otherwise specified by Com21 in the Quality Plan for the
applicable Products, and (ii) record date codes, serial numbers, electronic
serial numbers ("ESN numbers") and corrective action for all Products rejected
by Com21.

Notwithstanding anything to the contrary contained in this Agreement, inspection
or failure to inspect the Products upon Delivery shall not affect Buyer's rights
under the warranty provisions of this Agreement.



10. PRICING, PAYMENT, AND COST REDUCTION





10.1 Prices





10.1.1 The initial unit prices to be paid by Buyer for Product(s) are set forth
in Schedule 10.1 attached to this Agreement.





10.1.2 During the term of this Agreement, adjustments to the unit prices and
representation fees, if any, for the Products will be made on an ongoing basis
in accordance with the provisions of Schedule 10.1.



10.1.3 Except as otherwise provided in this Agreement, unit price includes all
charges for the Product(s), any related deliverable items and services, and
packaging, including but not limited to, power adaptor, reference CD, setup
sheet, warranty statement, Ethernet and USB cables, labels and packaging.



***------------------------***



Redacted Material Omitted Pursuant to a Request for Confidential Treatment.



***-----------------------***

 

 

 

 

 

 

 

 

 

 

 

 

 

10.3 Taxes

Where the law permits, Manufacturer shall treat Com21 as exempt from applicable
state and/or local sales tax for Product(s) purchased pursuant to this
Agreement. Where required by state or local law, Com21 shall provide
Manufacturer with a valid reseller's exemption certificate for each taxing
jurisdiction to which Manufacturer ships Product(s). When Com21 purchases
Products for internal use pursuant to this Agreement, Com21 shall notify
Manufacturer and shall pay any applicable sales tax to Manufacturer.

 



10.4 On time Payment by Com21



Com21 shall make on time payment when invoice is due. Com21 shall not hold its
payment for the reasons that Manufacturer

's Products not passed by receiving department.





10.5 Late Payment

10.5.1 If SIS does not receive the PO Balance as required in Section 10.2, then
SIS shall notify Com21 and Com21 shall have five (5) days to make payment. If
Com21 fails to pay the PO Balance at the end of such notice period, SIS may take
the following necessary steps:

(i) SIS will hold future shipments until payment and interest (as described in
10.5.1(ii)) are received.

(ii) SIS will charge Com21 1% interest per month on amounts not paid when due
and such interest shall be calculated on the number of days such payment is
delinquent.

(iii) Neither SIS nor Manufacturer shall be responsible for late shipments
caused by Com21

's late payment to SIS.



10.5.2 If Com21 fails to pay the PO Balance within thirty (30) days of receipt
of notice from SIS that the PO Balance is late:

(i) Upon SIS

's request, Com21 shall return all purchased Products in Com21's inventory to
SIS or ship to the designated place per SIS's instruction without any refusal.
Com21 shall be responsible for such additional shipping cost; or



(ii) SIS may refuse to issue future letters of credit to Manufacturer on Com21's
behalf until such payment is received. If SIS is allowed to delay issuance of a
letter of credit pursuant to this Section 10.5.2(ii), the provisions of Section
10.2.1 shall not apply to SIS.



11. RECORDS, AUDITS AND REPORTS



11.1 Manufacturer shall keep complete, correct and accurate books of account
containing all records that are required according to Manufacturer's business
processes and policies or as required to verify performance under this
agreement. Records shall be maintained for a minimum of two (2) years.

Manufacturer shall within three (3) business days after Buyer's request made at
any time and from time to time provide to Buyer :

11.1.1 A report that identifies, by part number, quantity and such other
attributes as are relevant, all finished goods, work in progress, Parts and
other items held or ordered by Manufacturer (i) for which Buyer is or may become
liable to pay Manufacturer under any provision of this Agreement, and (ii) in
addition to the foregoing, those that Manufacturer intends to use in producing
Products.

11.1.2 Access to the following types of information with respect to
Manufacturer's performance of its obligations under this Agreement: component
Standard Material Costs; component business awards where such awards are
specified by Com21; labor time standards; yield data at board test and final
test; rework and scrap rates; corrective action reports (CARs), internal audit
results, supplier performance ratings; lot tracking/status information; factory
cycle-time; component lead times; freight costs; inventory visibility; ECO
tracking and effectiveness; and summaries of shipments and billings.

11.1.3 For the verification of component pricing, Manufacturer shall provide
Com21 Standard Material Cost data for components.

11.2 Manufacturer shall permit Com21's customers reasonable access to data
regarding quality, yield data at board test and final test, rework and scrap
rates, lot tracking/status information, summaries of shipments, and such other
non-financial manufacturing information as Com21's customers may reasonably
require to confirm Com21's compliance with such customers' reasonable
manufacturing requirements.

11.3 By the tenth business day of each month, Com21 shall provide to SIS a
monthly inventory report for the previous month showing the quantity of Products
in Com21's inventory at the beginning and end of the month

、number of Products sold, and Com21 customer back orders of Product This
inventory report will help SIS to understand whether or not Com21 is properly
controlling its inventory.





12. QUALITY ASSURANCE





12.1 Quality Improvement Plan



In addition to the Quality Plans that are part of each Product Performance
Specification, Manufacturer shall establish, maintain and manage a Quality
Improvement Plan for each Product that is consistent with (i) the provisions of
Schedule 12.1, and (ii) standard industry practices, to ensure that the overall
reliability, quality and performance objectives stated in the relevant Product
Performance Specification is achieved.

12.2 ISO9000 Certification

Manufacturer shall manufacture the Product(s) at a facility that maintains ISO
9000 certification.



12.3 Other Requirements



From time to time during the Term, Com21 may request in writing that
Manufacturer obtain such other certifications and meet such other manufacturing,
security, facility and other requirements as Com21 may specify.



13. REGULATORY COMPLIANCE





Manufacturer represents and warrants that its manufacturing facilities will
comply, its manufacturing processes will be conducted in accordance, and its
performance under this Agreement shall comply, with all applicable federal,
state and local statutes, laws and regulations.





14. PRODUCT WARRANTY; EPIDEMIC FAILURE





14.1 Performance Warranty.



Manufacturer warrants to Buyer that Product(s) furnished by Manufacturer to
Buyer under this Agreement, and their production, (a) shall conform to the
Product Performance Specifications, and (b) shall be free from defects in
material and workmanship furnished by or through Manufacturer under normal use
and operation for a period of sixteen (16) months from the date of delivery by
Manufacturer to Buyer.



14.2 Epidemic Failure



In the event that, at any time within two (2) years after Delivery, more than
one percent (1%) of any given Product sold and delivered to Com21 within any six
(6) month period fails to operate properly due to a similar defect then an
Epidemic Failure shall be deemed to have occurred. The defect may result from
problems with materials, workmanship, manufacturing processes, and/or design to
the extent that Manufacturer was responsible for design. Upon written notice by
Com21 to Manufacturer of any Epidemic Failure, Manufacturer shall promptly
develop a plan to eliminate the problem in all continuing production and to
correct the problem in all affected units of Product previously sold and
delivered to Com21 during said two (2) year time period. Manufacturer shall
submit such plan to Com21 for Com21's acceptance. Upon receiving Com21's
approval of such plan, Manufacturer shall implement the corrective action at its
expense. If such plan is not acceptable to Com21, then Com21 can require
Manufacturer to repair or replace the affected Product at Manufacturer's cost.
Manufacturer agrees to use reasonable efforts to complete the repair or
replacement of the affected Product within twenty (20) days after written notice
of such Epidemic Failure is provided to Manufacturer. For epidemic failures that
are affecting current production, Manufacturer shall identify the problem and
develop a plan to solve it within twenty four (24) hours of Com21's written
notice.

In the event of an epidemic failure due to a common cause which is neither (A)
otherwise covered by the previous Paragraph; nor (B) due to the Product
Performance Specifications; the Parties will use reasonable efforts to
determine, address and resolve such failure and its consequences.

14.3 Warranty Exclusions

The warranties set forth in this article shall not apply to any claims, problems
or defects which are the result of designs specified in the Product Performance
Specifications, normal wear and tear, mishandling, misuse, neglect or improper
testing or repair by other than Manufacturer or its authorized representative.
These warranties shall survive inspection, acceptance and payment.

THE WARRANTIES CONTAINED IN THIS ARTICLE ARE IN LIEU OF, AND MANUFACTURER
EXPRESSLY DISCLAIMS AND BUYER WAIVES ALL OTHER REPRESENTATIONS AND WARRANTIES,
EXPRESS, IMPLIED, STATUTORY OR ARISING BY COURSE OF DEALING OR PERFORMANCE,
CUSTOM, USAGE IN THE TRADE OR OTHERWISE, INCLUDING WITHOUT LIMITATION THE
IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR USE.



15. WARRANTY CLAIMS AND REPAIR





15.1 Buyer shall promptly notify Manufacturer of any breach or alleged breach of
the warranties contained in Paragraph 14. Manufacturer and Com21 shall follow
the RMA procedure described in Paragraph 15.3 below to return to Manufacturer
Product(s) that are defective or that need repair or replacement. Manufacturer,
at Manufacturer's expense, shall either replace or repair Products which are or
become defective during the warranty period and Deliver the Products to the
location designated by Com21 within ten (10) working days after Manufacturer's
receipt of the rejected Product(s).



15.2 In connection with warranty repair or replacement, Manufacturer shall:

15.2.1 Record and report to Com21, in writing, date codes, serial numbers, and
corrective action for all Product(s) returned for repair or replacement;

15.2.2 Furnish Corrective Action Reports as required by Schedule 12.1;

15.2.3 Update Product(s) to the latest engineering change level;

15.2.4 Pay all Com21's shipping costs associated with repaired or replaced
Products returned to Com21;

15.2.5 Repair or rework any given Product not more than two (2) times;



15.2.6 Retest Products as specified in the manufacturing standards prior to a
redelivery;



15.2.7 Return repaired, reworked or replacement Products in separate shipments
from Com21's scheduled Product orders; and

15.2.8 Provide statistics to Com21 on no problem found (or "NPF") returns on a
quarterly basis.



15.3 RMA Procedure



To return a Product to Manufacturer as provided by Paragraphs 9 and 15, Com21
shall, request in writing, including by fax or email, a Return Material
Authorization ("RMA") number from Manufacturer. Manufacturer shall provide the
RMA number in writing to Com21 within two (2) business days after receipt of any
written request.

After receipt of the written RMA number, Com21 shall return to Manufacturer the
rejected or defective Product, freight collect and properly insured, in its
original shipping carton (if available) with the RMA number displayed on the
outside of the carton.

Manufacturer shall, at Com21's written request, provide Com21 with pre-issued
RMA numbers.



16. PARTS SUPPLY





16.1 By Manufacturer



Manufacturer shall, upon Com21's written request made at any time and from time
to time, sell to Com21 or its subcontractors:

16.1.1 During the Term of this Agreement, all finished goods, work in progress,
Parts and other items held or ordered by Manufacturer (i) for which Buyer is or
may become liable to pay Manufacturer under any provision of this Agreement; and
(ii) in addition to the foregoing, those that Manufacturer intends to use in
producing Products. The prices for any items shall not exceed what Buyer's
liability would have been for the items as described in Schedule 6.2 if Buyer
had canceled its orders for Products.

16.1.2 During the Term of this Agreement, Parts Buyer may reasonably require for
all Products purchased by Buyer from Manufacturer. Prices for the Products shall
not exceed Manufacturer's Standard Material Cost for procuring the Parts. Buyer
acknowledges that prices for Parts shall be subject to adjustment for increased
costs in procurement of materials and manufacturing after cessation of
production of the Product for which such Parts are supplied.

16.2 Discontinued Parts.

In addition to its obligations under Paragraph 16.1 above, Manufacturer shall:
(i) inform Buyer of all last-time buy notifications for Parts promptly
(typically within 48 hours) upon Manufacturer's receipt of such notifications;
(ii) advise Buyer if a last-time buy is the most economical procurement strategy
for such Parts as to which such a notification is received (especially custom
Parts which may require tool maintenance and set-up charges that far outweigh
piece part Standard Material Costs); and (iii) assist Buyer as reasonably
requested to negotiate supply of any Parts subject to a last-time buy. Buyer may
then buy, and Manufacturer will supply, such quantities as Buyer deems necessary
to fulfill the remainder of its Product support requirements (i.e., "last-time
buy.") If Buyer determines that a final buy is not financially favorable due to
the length of the remaining support period for the Part(s), Manufacturer will
assist Buyer in finding a third party supplier that can continue to support the
Part(s) through manufacturing.

16.3 Restricted Materials and Last Time Buys.

Any Parts ordered or obtained by Manufacturer from or for Buyer that are subject
to restricted, limited or otherwise problematic availability, including those
that are subject to last-time buy or limited allocation, shall be held and used
by Manufacturer exclusively to perform its obligations under this Agreement.

16.4 By Com21

Manufacturer shall purchase, and assist Com21 to Dispose of, Parts from Com21's
inventory before purchasing such Parts from other sources. All purchases will be
priced at the Standard Material Cost used to establish product pricing or at a
price that the Parties shall mutually agree. Other terms and conditions will be
consistent with Manufacturer's sale of Product to Buyer. Manufacturer will
continue to buy these Parts from Com21 until the supply is exhausted or until no
forecasted requirements exists for the Parts. In the event that Manufacturer
does not purchase Com21 inventory in accordance with the foregoing, (i) Com21
shall be deemed to have sold inventory on such Parts to Manufacturer and shall
immediately take a credit against invoices due Manufacturer; and (ii) in no
event shall such Parts be, or be deemed to be, Excess Inventory or Obsolete
Inventory.



17. PROPERTY FURNISHED TO Manufacturer BY Com21





17.1 Com21 Property



Unless otherwise agreed in writing by Com21, and notwithstanding the provisions
of Paragraph 17, all designs, specifications, drawings, special dies, molds,
patterns, jigs, fixtures and any other property furnished to Manufacturer by
Com21, or specifically paid for by Com21, for use in the performance of this
Agreement shall be and remain the sole property of Com21, shall be marked as
Com21 directs to evidence its ownership thereof, shall be subject to return to
Com21 or other disposition at any time upon Com21

's written instruction, shall be used exclusively in the furnishing for Com21 of
goods and/or providing of services for Com21 and shall, in the case of tangible
property, be insured by Manufacturer, at Manufacturer's expense, while in its
custody or control in an amount equal to the replacement cost thereof, with loss
payable to Buyer. Manufacturer shall furnish to Com21 a copy of the policy or
certificate of such insurance upon demand. Manufacturer shall execute and
deliver to Com21 such other or further agreements relative to property furnished
by Com21 to Manufacturer as may be requested in writing by Com21. With respect
to such property, Manufacturer at its expense shall (i) obtain any consumable
material required for its operation, (ii) perform all routine maintenance, and
(iii) perform all repairs necessitated by accident, misuse, abuse or neglect.
Com21 shall be responsible to perform or pay for repairs due to reasonable wear
and tear, provided that Manufacturer first notifies Com21 of the need for such
repairs and cooperates with Com21 regarding the nature and source of such
repairs. Manufacturer shall, upon Com21's written request, furnish to Com21 a
written report listing the Com21 property in Manufacturer's possession.



17.2 Technology License

Com21 grants to Manufacturer a revocable, non-exclusive, non-transferable,
non-sublicenseable, royalty-free license to possess, use and have used the
Ancillary Technology exclusively for Com21's benefit; and.

17.3 Buyer Trademark License

Subject to the terms and conditions of this Agreement, Com21 hereby grants to
Manufacturer a personal, non-exclusive, non-sublicensable, non-transferable,
royalty-free, license to use during the Term such Com21 trademarks as may
reasonably relate to the Products ("Com21 Marks"), to the extent reasonably
required to perform Manufacturer's obligations under this Agreement.

Manufacturer hereby acknowledges and recognizes Com21's exclusive worldwide
ownership of the Com21 Marks and agrees not to take any action inconsistent with
such ownership. Manufacturer acknowledges that its use of the Com21 Marks
pursuant to this Agreement and any goodwill established thereby shall inure to
the sole benefit of Com21.

Manufacturer shall support Com21 in policing the use of the Com21 Marks and
shall cooperate with Buyer in protecting the Com21 Marks, including cooperating
in becoming a registered user of such Com21 Marks. Such cooperation by
Manufacturer shall be at the sole expense of Com21. Manufacturer shall promptly
notify Com21 of any infringement of the Com21 Marks that comes to Manufacturer's
attention.

Manufacturer shall not attempt to register with any trademark office, anywhere
in the world, any trademark or other mark that is confusingly similar to any of
the Com21 Marks or that otherwise infringes or dilutes any of the Com21 Marks.

Manufacturer shall not modify any Product bearing a Com21 Mark in such a manner
as to detract from the favorable reputation enjoyed by the Com21 Marks.
Manufacturer shall not take or permit to be taken any actions which would
detract from the goodwill or favorable reputation associated with the Com21
Marks.



18. INTELLECTUAL PROPERTY OWNERSHIP





Except as expressly agreed by the Parties in this Agreement, or in a formal
written amendment to this Agreement signed by duly authorized officers of each
Party:





18.1 Ownership of Proprietary Information that is Created solely by one Party.



The "Owning Party" for purposes of this Agreement of all Proprietary Information
owned by a Party or Created solely by a Party, whether before or after the
Effective Date, shall be determined as follows:

18.1.1 All Proprietary Information which is not a Derivative of any Proprietary
Information of the other Party shall be the sole and exclusive property of, and
be deemed the Proprietary Information of, the Party who owned or Created the
Proprietary Information.

18.1.2 All Proprietary Information which is a Derivative of any Proprietary
Information of the other Party but which is not a Derivative of any Proprietary
Information of the Party who so Creates, shall be Disclosed in writing to the
other Party by the Party who so Created, and shall be deemed the Proprietary
Information of the other Party.

18.1.3 All Proprietary Information which is a Derivative of any Proprietary
Information of the other Party, and which is also a Derivative of any
Proprietary Information of the Party who so Creates, shall be Disclosed in
writing to the other Party by the Party who so Created, and shall be the
Parties' joint property.



18.2 Ownership of Proprietary Information that is Created Jointly by the
Parties.



Except as provided in Paragraph 18.6, the "Owning Party" for purposes of this
Agreement of all Proprietary Information Created Jointly by the Parties, whether
before or after the Effective Date, shall be determined as follows:

18.2.1 All Proprietary Information Created Jointly by the Parties which is a
Derivative of any Proprietary Information of one Party who so Creates, and which
is not a Derivative of any Proprietary Information of the other Party who so
Creates, shall be Disclosed in writing to the Party from whose Proprietary
Information it is a Derivative or whose Proprietary Information it incorporates,
and shall be deemed the Proprietary Information of such Party.

18.2.2 All Proprietary Information Created Jointly by the Parties which is a
Derivative of any Proprietary Information of one Party who so Creates, and which
is also a Derivative of any Proprietary Information of the other Party who so
Creates, shall be Disclosed in writing by each Party to the other, and shall be
the Parties' joint property.

18.2.3 All Proprietary Information Created Jointly by the Parties which is not a
Derivative of Proprietary Information of either such Party, shall be Disclosed
in writing by each Party to the other, and shall be the Parties' joint property.



18.3 Ownership of any other Proprietary Information.



18.3.1 Ownership, whether solely by any Party or jointly by the Parties, and all
related rights in, to and of, all Proprietary Information that is Created under
circumstances not specified in Paragraph 18.1 or 18.2 above shall be agreed upon
by the Parties in good faith and, failing such agreement, shall be submitted to
arbitration.

18.4 Effect of Joint Ownership on Disposition of Proprietary Information.

Except as provided herein, either Party shall be free to Dispose of any
Proprietary Information that is such Party's joint property, as determined under
this Agreement, independently of and without accounting to any other Party
therefore, subject always to the other Party's equal and concurrent right to
likewise so Dispose of such joint property, provided always, that neither Party
may Dispose of such joint property to the extent that such Disposition would
result in or require Disclosure of the other Party's Proprietary Information of
which the joint property was a Derivative or which is Incorporated in the joint
property, if any.

18.5 Effect of Joint Ownership on Patent and Copyright Prosecution and
Enforcement.



18.5.1 Either Party who jointly owns any Proprietary Information, as determined
under this Agreement, shall cooperate with any other Party who jointly owns such
Proprietary Information (i) in filing and prosecuting applications for patent
and copyright protection of any jointly owned Proprietary Information that is
reasonably subject to such protection in any jurisdiction any such Party deems
appropriate, and (ii) in enforcing patent rights and copyrights in such
Proprietary Information against others in any jurisdiction the requesting Party
deems appropriate.





18.5.2 Notwithstanding Paragraph above, neither Party may file or prosecute nor
require any other Party to cooperate in the filing or prosecution of an
application for patent protection or copyright, and neither Party may enforce or
require any other Party to cooperate in enforcing patent rights and copyrights
for patent protection or copyright, to the extent that such filing, prosecution,
cooperation or enforcement would result in or require public or otherwise
damaging Disclosure of any the other Party's Proprietary Information of which
the joint property is a Derivative or which is Incorporated in the joint
property, if any.



18.5.3 Any Party requesting cooperation under Paragraph 18.5.1 or Paragraph
18.5.2 above shall bear all expenses associated therewith, except that the
Parties who jointly own any Proprietary Information, as determined under this
Agreement, shall equally bear the expense of filing and prosecuting applications
for patent protection in the United States of America of such jointly owned
Proprietary Information.



18.6 As between the parties, Com21 retains and shall exclusively own all title
to (except as expressly licensed herein), and rights (including all patent
rights, copyright rights, mask work rights, trade secret rights, contract rights
and all other intellectual property and proprietary rights anywhere in the
world) and interest in the Com21 Software, any other software or firmware
contained in the Products, documentation and all modifications, improvements and
derivative works (by whomever produced) thereof. Manufacturer hereby makes any
assignment necessary to accomplish the foregoing ownership provision. Com21 will
have the exclusive right to, and, at Com21's expense, Manufacturer agrees to
assist Com21 in every proper way (including, without limitation, becoming a
nominal party) to, evidence, record and perfect the assignment and to apply for
and obtain recordation of and from time to time enforce, maintain and defend
such proprietary rights. Manufacturer will execute all documents Com21 may
reasonably request in writing for such purposes.



18.7 As between the parties, Manufacturer retains and shall exclusively own all
title to (except as expressly licensed herein), and rights (including all patent
rights, copyright rights, mask work rights, trade secret rights, contract rights
and all other intellectual property and proprietary rights anywhere in the
world) and interest in the Manufacturer Hardware and all modifications,
improvements and derivative works (by whomever produced) thereof.

18.8 Limitation on Transfer of Proprietary Information. Except as expressly
provided herein, nothing in this Agreement shall operate to create or transfer
an ownership, license or other proprietary interest in any Proprietary
Information, nor require the Disclosure by an Owning Party of any of its
Proprietary Information, nor restrict, inhibit or encumber any Owning Party's
right or ability to Dispose of, use, distribute, Disclose or disseminate in any
way its own Proprietary Information or to release or modify by further agreement
the obligations of the other Party or Others with respect to such Owning Party's
Proprietary Information.



19. CONFIDENTIALITY





19.1 A Receiving Party shall, with respect to an Owning Party's Proprietary
Information:



19.1.1 Restrict access thereto to such of its employees and consultants who need
to know it in order for the Receiving Party to perform its obligations under
this Agreement and who agree to be bound by an obligation of confidence no less
protective of the Disclosing Party's Proprietary Information than the provisions
of this Agreement;

19.1.2 Not use Proprietary Information disclosed to it pursuant to this
Agreement for any purposes other than those expressly permitted by this
Agreement; and

19.1.3 Not disclose Proprietary Information disclosed to it pursuant to this
Agreement to any third Party.

19.2 Each Receiving Party shall protect the Disclosing Party's Proprietary
Information using at least the same degree of care it employs to avoid
disclosure of its own Proprietary Information of a similar nature, provided such
degree of care is not less than reasonable under the circumstances. The
obligations and restrictions provided in this Paragraph 19 shall survive
expiration or termination of this Agreement.

19.3 A Disclosing Party's Proprietary Information and any tangible or electronic
medium on or by which it is or has been Disclosed to, possessed, or reproduced
by the Receiving Party, shall at all times be the Disclosing Party's sole and
exclusive property. The Disclosing Party may at any time, by written notice,
revoke in whole or in part any permission given to the Receiving Party under
this Paragraph 19 to use, possess or Disclose its Proprietary Information. Upon
such revocation, or upon any written request, the Receiving Party shall
immediately and unconditionally deliver to the Disclosing Party all of the
Disclosing Party's Proprietary Information and any tangible or electronic medium
on or by which it is or has been Disclosed to, possessed, or reproduced by the
Receiving Party.

19.4 Except as otherwise provided in this Agreement, the Disclosure of
Proprietary Information shall not be construed as granting the Receiving Party
any rights with respect to the other Party's Proprietary Information or any
license under any patents, patent applications, copyrights and/or other
intellectual property rights to which the Disclosing Party may then or
thereafter own or hold licensing rights.



19.5 Disclosure of any Proprietary Information by a Receiving Party hereunder
shall not be precluded if such Disclosure is (a) in response to a valid and
legally-enforceable order of a court or other government body or any political
subdivision thereof; or (b) otherwise required by law, provided, however, that
the Receiving Party before making such Disclosure must first (i) immediately
upon receipt of such order notify the Disclosing Party of such order; and (ii)
make and cooperate with the Disclosing Party in making, if available under
applicable law, a good faith effort to obtain a protective order or other
appropriate determination against or limiting disclosure or use of the
Proprietary Information.



19.6 Each Disclosing Party shall endeavor to affix or incorporate in any
tangible Proprietary Information it Discloses to the Receiving Party an
appropriate statement identifying the information as the Disclosing Party's
Proprietary Information, such as "[Disclosing Party] Proprietary Information",
or "[Disclosing Party] Confidential Information", or words of like meaning,
clearly expressed. The Disclosing Party shall, after Disclosing Proprietary
Information other than in tangible form, endeavor to: (i) promptly confirm the
Disclosure, (ii) reduce the Proprietary Information to writing and (iii)
identify the information as the Disclosing Party's Proprietary Information in
the manner described above. However, the Disclosing Party's failure to so affix
or incorporate or confirm shall not affect such information's or material's
character as the Disclosing Party's Proprietary Information under this
Agreement.



20. INTELLECTUAL PROPERTY INDEMNIFICATION





20.1 By Manufacturer



Manufacturer shall defend, indemnify and hold harmless Buyer and its Affiliates
from and against any costs, expenses, damages, judgments and liabilities of any
kind, including reasonable attorneys' fees and costs, arising from or related to
any claim, suit or other action against Buyer and its Affiliates to the extent
such claim, suit or action is based upon an assertion that (i) the Manufacturer
Hardware, Manufacturer's Proprietary Information or any portion thereof, or (ii)
the Product(s) where such claim, suit or action relates to the Manufacturer
Hardware or Manufacturer's Proprietary Information; infringe any third party's
copyright, trade secrets, patent, trademark and/or trade name, and Manufacturer
shall pay the amount of the settlement or the costs, damages and attorneys' fees
and costs finally awarded by a court in any such suit or action, provided that
Buyer:

20.1.1 promptly gives Manufacturer written notice of any such claim or
threatened or actual suit or action;

20.1.2 gives Manufacturer sole control of the defense and settlement of such
claim, suit or action and related settlement negotiations; and

20.1.3 cooperates in the defense of such claim, suit or action.

In the event that in any such suit or action an injunction is entered
prohibiting the purchase or sales of any Product(s) by Buyer and its Affiliates,
Manufacturer, at its expense, shall (i) procure for Buyer and its Affiliates the
right to continue to purchase, sell, market, use and have others sell, market
and use the Manufacturer Hardware, Manufacturer's Proprietary Information and/or
the Product(s); or (ii) replace or modify the Manufacturer Hardware or
Manufacturer's Proprietary Information such that Manufacturer or Buyer may
manufacture or have manufactured Product(s) that are non-infringing while still
conforming to the applicable Product Performance Specification(s).

20.2 By Buyer.

Buyer shall defend, indemnify and hold harmless Manufacturer and its Affiliates
from and against any costs, expenses, damages, judgments and liabilities of any
kind, including reasonable attorneys' fees and costs, arising from or related to
any claim, suit or other action against Manufacturer or any of its Affiliates to
the extent such suit or claim is based upon an assertion that (i)the Buyer
Software, Buyer's Proprietary Information, Buyer Components provided by Buyer or
any portion thereof or (ii) the Product(s) where such claim, suit or action
relates to the Buyer software or Buyer's Proprietary Information; infringe any
third party's copyright, trade secrets, patent, trademark and/or trade name, and
Buyer shall pay the amount of settlement or the costs, damages and attorneys'
fees and costs finally awarded by a court in any such suit or action, provided
that Manufacturer:

20.2.1 gives Buyer notice of any such claim or threatened or actual suit or
action;

20.2.2 gives Buyer sole control of the defense and settlement of such suit,
claim or action and related settlement negotiations; and

20.2.3 cooperates in the defense and settlement negotiation of such suit, claim
or action.

Notwithstanding the preceding sentence, Buyer shall have no obligation to
Manufacturer regarding any such claim, suit or action to the extent that such
claim, suit or action is caused by, arises from or is attributable to (i) any
unauthorized modification of the Buyer Proprietary Information by Manufacturer;
(ii) or Manufacturer's unauthorized modifications to the Product(s).

20.3 General.

In performing its obligations under this Agreement, each Party agrees that it
will not knowingly infringe any patent, copyright, mask work right or trade
secret of any third party.

This Paragraph 20 shall survive the expiration or termination of this Agreement
in any manner whatsoever. This Paragraph 20 specifies the exclusive remedies of
the parties for any alleged infringement or misappropriation of any intellectual
property rights of any third party by the Manufacturer Hardware or Manufacturer
Proprietary Information provided by Manufacturer to Buyer pursuant to this
Agreement and by the Products, Product Performance Specifications, Buyer
Software, Buyer Proprietary Information or Buyer Components provided by Buyer
pursuant to this Agreement.

 



21 LIMITATION OF LIABILITY



NO PARTY HERETO WILL BE LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS
AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR
EQUITABLE THEORY FOR (I) ANY AMOUNTS IN EXCESS IN THE AGGREGATE OF THE AMOUNTS
PAID TO IT (IN THE CASE OF MANUFACTURER) OR (IN THE CASE OF BUYER) PAID OR OWED
BY IT HEREUNDER DURING THE TWELVE (12) MONTH PERIOD PRIOR TO THE DATE THE CAUSE
OF ACTION AROSE OR (II) ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOST PROFITS OR
LOST DATA. Regardless of the foregoing, this Paragraph shall not apply to either
Party's breach of the following Paragraphs-13, 17.2, 17.3, 18, 19, and 20.



22 INSURANCE





Manufacturer shall, at its own expense, maintain comprehensive general liability
insurance (including product liability and broad form contractual liability) for
not less than $5,000,000 per occurrence, during the term of this Agreement and
for five (5) years thereafter. Such insurance shall (i) be in a form and with a
carrier or carriers reasonably acceptable to Buyer, (ii) list Buyer as an
additional named insured, and (iii) provide that such insurance may not be
canceled or altered so as to affect the interest of any of the foregoing without
at least thirty (30) days' prior written notice to Buyer. Promptly following
execution of this Agreement, Manufacturer shall deliver to Buyer satisfactory
evidence of such insurance coverage, or an equivalent self-insurance program.





23 TERM OF THE AGREEMENT



This Agreement shall be effective for a period of one (1) year commencing on the
Effective Date, unless earlier terminated in accordance with its terms.
Thereafter, this Agreement shall be automatically renewed on its anniversary
dates for successive one (1) year terms subject to a Party providing written
notice to the other Party no later than sixty (60) days prior to any such
anniversary date of such Party's intent not to renew in which event this
Agreement shall terminate at the end of the then current term.



24 TERMINATION



24.1 This Agreement may be terminated:



24.1.1 For Cause.





24.1.1.1 By Com21, in the event of Manufacturer's material breach of this
Agreement, which within thirty (30) days of Com21's written notice thereof is
neither (i) cured, nor (ii) the subject of a mutually agreed plan to cure,
provided, however, that if a material breach is not capable of being cured,
Com21 may terminate with immediate effect.





24.1.1.2 By Manufacturer, in the event of Buyer's material breach of this
Agreement, which within thirty (30) days of Manufacturer's written notice
thereof is neither (i) cured, nor (ii) the subject of a mutually agreed plan to
cure, provided, however, that if a material breach is not capable of being
cured, Manufacturer may terminate with immediate effect.



24.1.2 For Convenience, without cause by Com21 or Manufacturer, upon not less
than ninety (90) days advance written notice to the other Party, notwithstanding
Paragraph 23.

24.2 Contents of Notice of Termination

When a Party is permitted or required to give written notice of termination
under Paragraph 24.1.1 above, such notice shall state with reasonable
particularity the nature of the breach, the steps required to cure if such
breach is by its nature curable, and either (i) the Party's intent to terminate
this Agreement if a curable breach is not cured, or (ii) the Party's election to
immediately terminate the Agreement if the breach is not curable.

24.3 Effect of Termination and Notice of Termination

24.3.1 Neither the expiration nor Termination of this Agreement shall relieve a
Party of any obligation previously accrued, nor any obligation accruing or
arising thereafter under the following Paragraphs of this Agreement and any
other paragraphs that by their terms so provide: 1 ("Definitions"), 11
("Records, Audits and Reports"), 14 ("Product Warranty; Epidemic Failure"), 15
("Warranty Claims and Repair"), 16 ("Parts Supply"), 18 ("Intellectual Property
Ownership"), 19 ("Confidentiality"), 21 ("Intellectual Property Indemnity"), 24
("Termination"), 25 ("Emergency Manufacture Rights") and 27 ("General").



24.3.2 Upon Manufacturer's termination of this Agreement as provided in
Paragraph 24.1.1.2, Manufacturer at Buyer's written request shall continue to
supply the Products to Buyer, subject to commercially reasonable terms and
conditions of sale, for a period of twelve (12) months following such
termination.





24.3.3 Upon or after any notice of termination or any Termination, (i)
Manufacturer will identify to Buyer any Products, Parts, finished goods, work in
progress, components or other material for which Buyer is or may become liable
under the terms of this Agreement to pay Manufacturer, and (ii) Manufacturer at
Buyer's written request will sell and deliver to Buyer those Parts and
assemblies as required under Schedule 6.2 and such other items as Buyer may
elect to purchase, at the price determined under this Agreement.





24.3.4 Upon any Termination, Manufacturer shall complete the production of any
Products for which Manufacturer has accepted a Purchase Order as of the
effective date of such Termination and deliver such completed Products to Buyer
within thirty (30) days of the effective date of such Termination provided,
however, that if this Agreement was terminated by Com21 for Manufacturer's
default under Paragraph 24.1.1.1, Com21 may direct Manufacturer to refrain from
completing such production and in such event Buyer shall be under no obligation,
under this Paragraph 24.3.4 or otherwise under this Agreement, to pay
Manufacturer for any such items or any portions or components thereof. With
respect to purchase orders for components that will not be utilized to
manufacture Products as set forth above in this Paragraph 24.3.4, Manufacturer
shall not cancel any purchase order accepted by its suppliers for the purchase
of Parts, without Buyer's prior written authorization.



24.3.5 Upon any Termination, Com21 shall have a perpetual, non-exclusive,
royalty-free license to use and have used the Product Performance Specifications
for Product-related purposes to the extent such use is not otherwise permitted
under the terms of this Agreement. Regardless of the foregoing, in no event will
Com21 have a license to use or disclose any Manufacturer Inventions or Trade
Secrets.

24.3.6 Within fifteen (15) days after a notice of termination is given by either
Party to the other, or at least thirty (30) days before any expiration of this
Agreement, Manufacturer shall provide Com21 with all relevant information
concerning its outstanding Purchase Orders for Parts. Com21 may, on or before
the effective date of such termination or expiration, elect, in addition to any
other rights Com21 may have under this Agreement, none, any one, or a
combination of the following options:

24.3.6.1 To purchase from Manufacturer some or all Parts.



24.3.6.2 Direct Manufacturer to cancel, to the extent possible, some or all of
the outstanding purchase orders for Parts; or



24.3.6.3 Obtain from Manufacturer an assignment of Manufacturer's rights and
obligations under the outstanding purchase orders Parts.

If Buyer instructs Manufacturer to cancel any Manufacturer purchase order for
Parts under Paragraph 24.3.6.2, (i) Manufacturer agrees to use reasonable
efforts to cancel such purchase order; (ii) Manufacturer shall use reasonable
efforts to negotiate an equitable settlement with its suppliers concerning
Manufacturer's financial liability due to the cancellation of such purchase
order for Parts; and (iii) if Manufacturer is unable to cancel any outstanding
purchase order for Parts, Buyer shall be liable for Manufacturer's direct
financial liability for such purchase orders and/or their cancellation as
provided in Schedule 6.2.

24.4 Termination of Services. Subject to this Section 24, SIS may terminate its
services under this Agreement at any time, provided that SIS has provided Com21
and Manufacturer with at least ninety (90) days advance written notice of its
intention to terminate. SIS shall use its best efforts to effect a smooth
transition between SIS and its successor, if any.



25 Emergency Manufacturing Rights





25.1 Manufacturer agrees to negotiate in good faith with Com21 to grant Com21
the royalty-bearing, non-exclusive license in a certain area to use or have used
the intellectual property rights in Manufacturer's Proprietary Information for
the manufacture, sale, use or other disposition of the Products, if any of
following cases occurs:

25.1.1 Manufacturer merges with a third party or has all or substantially all of
its assets or stock acquired by a third party, without the prior written consent
of Com21, such consent not to be unreasonably withheld;



25.1.2 Manufacturer is liquidated or dissolved;



25.1.3 Manufacturer becomes insolvent, files a voluntary petition in
bankruptcy/insolvency law, makes an assignment for the benefit of its creditors
or an involuntary petition in bankruptcy/insolvency is filed against
Manufacturer, or a receiver or trustee is appointed for substantially all of
Manufacturer's assets;

Upon the agreement of emergency manufacturing rights executed by both Com21 and
Manufacturer, Manufacturer will without delay and at Com21's request, submit to
purchase an updated and reproducible set of the complete manufacturing and
testing documentation of the Products as well as technical development
environment such as, but not limited to, compilers. As far as software is
concerned, the manufacturing documentation comprises one source code and one
object code.

26 REPRESENTATIONS



Each Party represents to the other that: (i) it has all requisite power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby; (ii) it has the rights, licenses, permits and power to
perform all obligations incurred by it under this Agreement; (iii) the
execution, delivery and performance of this Agreement are duly authorized; (iv)
this Agreement has been duly executed and delivered by it and is a valid and
binding obligation of it; and (v) the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby do
not conflict with or violate its charter and by-laws, any other contract or
agreement to which it is a party, any applicable law or any order or judgment of
any court or governmental authority. Manufacturer represents that all Product(s)
purchased and sold pursuant to this Agreement shall be (i) free from any liens
or encumbrances and (ii) manufactured, labeled, packaged, sold and Delivered in
accordance with all applicable United States federal, state and local laws,
orders, regulations, codes and standards (whether or not specifically referenced
elsewhere in this Agreement).





27 GENERAL





27.1 Force Majeure.





Neither Party shall be liable to the other Party if the performance of any of
its obligations under this Agreement is prevented or delayed because of causes
beyond its reasonable control including, without limitation, fire, strike, war,
insurrection, act of God, law, regulation and embargo of government agency,
riot, severe weather, restriction on the use of power or any other cause beyond
its reasonable control and not due to such Party's own fault or negligence (an
"Excusable Delay"). A Party shall be excused from its performance to the extent
caused by such Excusable Delay; provided that such Party (i) gives notice of the
Excusable Delay to the other Party promptly after its occurrence, (ii) uses its
reasonable efforts (including executing any disaster plan) to overcome, mitigate
and remove the cause of the event preventing or delaying performance, (iii)
continues the performance of all its obligations under this Agreement that are
not prevented or delayed and (iv) upon cessation of the Excusable Delay,
promptly performs or completes performance of the obligations which were
prevented or delayed. Notwithstanding the foregoing, if Manufacturer's
performance is delayed for more than thirty (30) days due to Excusable Delay,
Com21 shall have the right to temporarily and reasonably procure from any other
supplier Product(s) which Manufacturer is unable to supply, provided, Com21
obtains consent from the Manufacturer, such consent not to be unreasonably
withheld.



27.2 Assignment; Binding Effect.



No Party shall assign or transfer this Agreement or any rights and obligations
hereunder without the other Parties' prior written consent, such consent not to
be unreasonably withheld. This Agreement and the transactions and other
instruments provided for herein shall be binding upon and inure to the benefit
of the Parties, their legal representatives, successors, and permitted
assignees.





27.3 Governing Law and Legal Actions.



This Agreement shall be governed by and construed under the laws of the State of
California and the United States of America without regard to conflicts of laws
provisions thereof and without regard to the United Nations Convention on
Contracts for the International Sale of Goods. The sole jurisdiction and venue
for actions related to the subject matter hereof shall be the courts having
within their jurisdiction the location of Com21's principal place of business.
Each Party hereby consents and waives any venue objections to the jurisdiction
of such courts. The Parties agree that process may be served in the manner
provided herein for giving of notices or otherwise as allowed by California or
federal law.



27.4 No Waiver.



A Party's (i) waiver of any performance by another Party, (ii) waiver of any
condition of this Agreement, or (iii) consent to any breach of this Agreement by
another Party, shall (a) be effective only if expressly set forth in a writing
signed by the Party alleged to have waived or consented, and (b) not constitute
or require an ongoing waiver of such performance or condition, or consent to any
previous, different or subsequent breach, regardless of whether such
performance, condition or breach is similar, identical or related, and
regardless of the course of dealing which develops or has developed between the
Parties.



27.5 Compliance with U.S. Government Export Controls.





If any Party exports any Product or any Proprietary Information, such Party
shall comply with the United States Export Administration Act as amended from
time to time, with the Export Administration Regulations promulgated from time
to time thereunder, all other export laws and regulations of the United States
and all amendments, modifications or additions thereto, including all laws and
regulations relating to re-export.





27.6 Notices.





All notices, requests and other communications permitted or required to be given
pursuant to this Agreement shall be in writing and shall be personally
delivered, or sent by recognized delivery service or certified or registered
mail with return receipt requested and with all postage prepaid, to the
recipient Party at its address set forth below. Notices to be sent to Buyer
shall be sent to Com21 and SIS concurrently.





Com21:

Manufacturer

Com21, Inc.

Attention: CFO

750 Tasman Drive

Milpitas, CA 95035

ASUSTeK Computer, Inc.

Attn: Richard Chen, Account Manager

150, Li-Te Road

Peitou, Taipei

Taiwan, R.O.C.

With Copy To:

With Copy To:

Com21

Attn: Corporate Counsel

750 Tasman Drive

Milpitas, CA 95035

SIS:

Southern Information Systems

Attn:VP-Finance

No. 8, R&D Rd. III, Science-Based

Industrial Park, Hsinchu, Taiwan, R.O.C.

With Copy To:

President

No. 8, R&D Rd, III, Science-Based Industrial Park, Hsinchu, Taiwan, R.O.C.

 

ASUSTeK Computer, Inc.

Attn: Jessica Chen, Legal Department

150, Li-Te Road

Peitou, Taipei

Taiwan, R.O.C.



Each such notice shall be effective upon delivery or when delivery is refused.
Either Party may, by notice given in compliance with the provisions of this
Paragraph 27.6, designate another address for receipt of notice.

27.7 Entire Agreement.



This Agreement, together with its schedules, constitutes the entire agreement of
the Parties respecting its subject matter. It supersedes all prior and
contemporaneous communications and understandings and agreements, written or
oral, between the parties relative to its subject matter and merges all
discussions between them. This Agreement may only be amended by subsequent
written agreement which is duly executed by the Com21 and Manufacturer.



27.8 Severability

If any provision of this Agreement is determined by any court of competent
jurisdiction or arbitrator to be invalid, illegal, or unenforceable to any
extent, that provision shall, if possible, be construed as though more narrowly
drawn, if a narrower construction would avoid such invalidity, illegality, or
unenforceability or, if that is not possible, such provision shall, to the
extent of such invalidity, illegality, or unenforceability, be severed, and the
remaining provisions of this Agreement shall remain in effect provided, however,
that the court shall have authority and jurisdiction to add to this Agreement a
provision as similar in terms and intended effect to such severed provision as
may be possible and be legal, valid, and enforceable. If, as a result of the
foregoing, a Party's material benefits under this Agreement that would have
existed but for the operation of the preceding sentence are materially impaired,
such Party may at such Party's election thereafter terminate this Agreement on
not less than three (3) months advance written notice to the other Party.

27.9 Effect of Title and Headings.

The title of this Agreement and the headings of its articles are included solely
for convenience and shall not govern, limit or aid in the interpretation of any
terms or provision of this Agreement.



27.10 Construction



The Parties acknowledge and agree that each Party has participated in the
drafting and negotiation of all provisions of this Agreement, and each Party
hereby waives and agrees not to assert that any ambiguity should be construed
for or against the other Party(ies). Except as otherwise specified, references
in this Agreement to Paragraphs and Schedules are to Paragraphs of, and
Schedules attached to, this Agreement. Except where the context clearly requires
to the contrary, "including" shall mean "including, without limitation".

27.11 Nature of Relationship

For the purposes of this Agreement, the Parties are deemed to be independent
contractors. It is expressly agreed that this Agreement and the relationship
between the Parties hereby established do not constitute a partnership, joint
venture, agency or contract of employment. No Party shall have the authority to
make any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other, except as authorized in writing by
the Party to be bound. No Party shall bind nor attempt to bind the other to any
contract or to the performance of any obligation, nor represent to third parties
that it has any right to enter into any obligation on another Party's behalf.

27.12 Publicity.

No Party shall make or issue any publicity, news release, public announcement or
communication of any sort with the media, direct or indirect, written or oral,
concerning this Agreement or the transactions contemplated by this Agreement
without the prior written consent of the other Parties, not to be unreasonably
withheld.

 

WITH INTENT TO BE BOUND, Buyer and Manufacturer have executed this Agreement on
the dates indicated below.

Buyer:

Manufacturer:

Com21, Inc.

ASUSTeK Computer Inc.

By:

By:

Printed Name

and Title:

Printed Name

and Title:

Dated:

Dated:

 

Southern Information Systems

By: _____________________________

 

Printed Name

and Title:

 

Dated: _______________________

 

